Citation Nr: 1125730	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for myositis ossificans of the left thigh, gluteal region, and left ischium.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran had originally requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in May 2011, he cancelled such a hearing and did not request that it be rescheduled.   

The Board also observes that the Veteran submitted a statement in June 2010 in which he raised the issue of entitlement to service connection for peripheral vascular disease, to include as secondary to his service-connected left myositis ossificans.  However, that matter is not currently before the Board because it has not been adjudicated by the RO and prepared for appellate review.  Accordingly, the issue of entitlement to service connection for peripheral vascular disease is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).


In this case, the Veteran was afforded VA examinations in August 2006 and April 2010 in connection with his claim for an increased evaluation for myositis ossificans.   However, neither examiner indicated that the claims file had been reviewed.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history. See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Moreover, the Veteran has had ongoing treatment since his last VA examination in April 2010.  In fact, he submitted a statement in July 2010, as well as VA medical records dated from May 2010 to June 2010, and asserted that there had been an increase in the severity of his myositis ossificans.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board notes that the Veteran has been assessed as having peripheral vascular disease.  However, the VA examiners did not discuss that disorder or indicate whether the symptoms of his nonservice-connected peripheral vascular disease can be separated from the symptoms of his service-connected myositis ossificans. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that the Veteran should be afforded an additional VA examination for the purpose of ascertaining the current severity and manifestations of his service-connected myositis ossificans.

Relevant ongoing VA treatment records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his myositis ossificans.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for treatment records from McDonald Army Medical Center dated from January 2010 to the present and from S. S., M.D., dated from November 2009 to the present.

In addition, VA treatment records dated from April 2010 to the present from the Hampton VA Medical Center should be requested.  

If any requested records are unavailable, then the file should be annotated, and the Veteran and his representative should be so notified.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected myositis ossificans.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected myositis ossificans.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbation.  He or she should also provide the range of motion in degrees for all affected joints.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

It should be noted that the Veteran has also been assessed as having peripheral vascular disease.  If it is not possible to differentiate between impairment resulting from the Veteran's myositis ossificans and impairment resulting from any other nonservice-connected disorders, the examiner should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the requested development and any other additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



